Title: To Benjamin Franklin from the Comtesse d’Houdetot, 17 January 1783
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


paris Le 17. jer 1783.
J’ay Eté Bien affligée de voir hier a ma porte Le nom de Mon Cher Et Respectable Docteur, je le prie D’Estre persuadé de mes Regrets Et Du Desir que j’ay depuis Longtems de le Voir Et de le feliciter De L’heureuse paix qui Va Couronner sy heureusement Et sy Glorieusement ses Voeux Et Ses traveaux; puisqu’il Vient quelques fois a paris je puis me flatter De L’Esperance De L’y Voir Et je luy propose De Venir Entendre De la Musique Chez moy avec Monsieur Son fils Le jeudy trante de Ce Mois Depuis un peu avant huit heures jusqu’a dix; je Scay qu’il a du Goust pour Ce Genre D’amusement Et je ne puis me Consoller De ne M’Estre pas trouvée Chez moy hier ou je l’aurais Retenu a ma Musique qui a lieu tous Les quinze jours; je Voudrais Scavoir L’heure Et Le moment ou je pourrais trouver Chez luy Mon Cher Docteur Et Luy porter mes hommages Et mes plus tendres Sentimens
La Ctesse DHOUDETOT
 
Addressed: A Monsieur / Monsieur franklin / Ministre Plenipotentiaire / Des Etâts Unis D’Amerique / A Passy / pres paris
Notation: D’Houdetot la Cesse. 17 Janr. 1783
